Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


2.	The amendments filed on 03/16/2022 have been fully considered and are made of record.
	a. Claims 1, 10, 12-13 and 29 have been amended.
	b. Claims 2, 8 and 14-20 have been cancelled.


Reason for Allowance

3.	Claims 1, 3-7, 9-13 and 21-29 are allowed. Examiner’s reasons for allowance are following:

a)	Applicant amended independent claims 1 and 12-13 and added limitations of previously objected claim 10 and overcome rejection. Applicant’s arguments filed on 03/16/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “wherein the second failure- prediction circuit is configured to be provided with one or more third input signals based on the one or more first input signals, the one or more third input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more second input signals” for independent claims 1 and 12-13. Therefore, the rejection sent on Office Action on 01/19/2022 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 12-13: 
As to claims 1, 3-7, 9-11 and 21-22 the present invention is direct to an apparatus comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the second failure- prediction circuit is configured to be provided with one or more third input signals based on the one or more first input signals, the one or more third input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more second input signals”.
As to claims 12 and 23-29 the present invention is direct to an apparatus comprising: Independent claim 12 identifies the uniquely distinct features of “wherein the second failure- prediction circuit is configured to be provided with one or more third input signals based on the one or more first input signals, the one or more third input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more second input signals”.
As to claim 13 the present invention is direct to a method for providing prediction of failure of a functional circuit of an apparatus, the apparatus comprising:  Independent claim 13 identifies the uniquely distinct features of “wherein the second failure- prediction circuit is configured to be provided with one or more third input signals based on the one or more first input signals, the one or more third input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more second input signals”.
The closest prior art, Anemikos et al. (Pub NO. US 2014/0088947 A1), Davies et al. (Patent No. US 7,005,871 B1) teaches System and Method for Functional circuit for testing, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867